10-4626-cr
         United States of America v. Juan Antonio Gonzalez

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of January, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                PETER W. HALL,
 8                SUSAN L. CARNEY,
 9                         Circuit Judges.
10
11
12
13       UNITED STATES OF AMERICA,
14
15                                     Appellee,
16
17                      -v.-                                                10-4626-cr
18
19       JUAN ANTONIO GONZALEZ, AKA DELEON GONZALEZ,
20
21                                     Defendant-Appellant.
22
23
24       FOR APPELLANT:                DAVID A. LEWIS, Assistant Federal Public
25                                     Defender, Federal Defenders of New York,
26                                     Inc., Appeals Bureau, New York, NY.
27
28       FOR APPELLEE:                 TYLER J. SMITH, Assistant U.S. Attorney
29                                     (Jo Ann M. Navickas, Assistant United
30                                     States Attorney, on the brief), for
31                                     Loretta E. Lynch, United States Attorney
32                                     for the Eastern District of New York, New
33                                     York, NY.
1         Appeal from the United States District Court for the
2    Eastern District of New York (Garaufis, J.)
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

5    AND DECREED that the judgment of the United States District

6    Court for the Eastern District of New York be AFFIRMED.

7        Defendant-Appellant Antonio Gonzalez appeals from a

8    judgment of the United States District Court for the Eastern

9    District of New York (Garaufis, J.), sentencing him to 33

10   months’ imprisonment for illegal reentry, in violation of 8

11   U.S.C. § 1326(a) and (b)(2), to run consecutively to the 36-

12   month state prison term Appellant is currently serving. We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history.

15       Appellant contends that the district court’s decision

16   to run his federal sentence consecutively to his state

17   sentence was both procedurally and substantively

18   unreasonable.

19       We review a district court’s decision to run a federal

20   sentence consecutively to an undischarged state sentence for

21   abuse of discretion.     See United States v. Livorsi, 180 F.3d
22   76, 82 (2d Cir. 1999).    Gonzalez does not argue that the

23   district court improperly calculated the appropriate

24   Guidelines range or that the state and federal sentences

                                     2
1    were the result of the same criminal conduct.     Rather,

2    Gonzalez’s only argument on appeal is that the district

3    court’s conclusion that the sentence should run

4    consecutively was unreasonable because it was not necessary

5    to provide adequate deterrence.

6        The extent of Gonzalez’s criminal history supports the

7    district court’s decision.    The district court also

8    throughly considered Gonzalez’s argument that his family

9    ties in Panama counseled against imposing consecutive

10   sentences to achieve adequate deterrence.    The district

11   court rejected this argument and we cannot say that doing so

12   was an abuse of discretion.    That Gonzalez will ultimately

13   serve more time than he would have if he had been sentenced

14   on his state conviction and the illegal entry conviction

15   simultaneously, in federal court, does not make the district

16   court’s decision to run his federal sentence consecutively

17   to his state sentence an abuse of discretion.

18       We have reviewed Gonzalez’s other arguments and find

19   them without merit.

20       For the foregoing reasons, the judgment of the district

21   court is hereby AFFIRMED.

22
23                                 FOR THE COURT:
24                                 Catherine O’Hagan Wolfe, Clerk
25
26
27


                                    3